Citation Nr: 1606659	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-19 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.   

2.  Entitlement to an initial rating in excess of 10 percent for left foot metatarsalgia. 

3.  Entitlement to a rating in excess of 10 percent for right implant arthroplasty and diabetic neurogenic arthropathy (Charcot joint) of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011rating decision in which the RO, in part, continued a 20 percent rating for the service-connected diabetes mellitus type II.  In August 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of the claim.  

This appeal also arose from an October 2011 rating decision in which the RO granted service connection for left foot metatarsalgia and assigned a 10 percent rating, effective June 23, 2010, and denied a rating in excess of 10 percent for right implant arthroplasty and diabetic neurogenic arthropathy (Charcot joint) of the right foot.  In November 2011, the Veteran filed an NOD with respect to the initial rating assigned, as well as with the denial of an increased rating.

A statement of the case (SOC) for all three claims was issued in June 2014, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in the same month.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left foot metatarsalgia,  the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  



FINDING OF FACT

In October 2015, VA received a copy of a death certificate indicating that the Veteran died in September 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision).   


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


